20

21

22

23

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JESSE JAMES KOTTENBROCK.,
Petitioner, Case No. 2:19-799-JLR

ORDER OF DISMISSAL

Vv.

STATE OF WASHINGTON,

 

Respondents.

The Court, having reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition, the Report and
Recommendation of the Honorable Brian A. Tsuchida, Chief United States Magistrate Judge,
any objections or responses to that, and the remaining record, finds and ORDERS as follows:

Ll; The Report and Recommendation is ADOPTED;

2s Petitioner’s 28 U.S.C. § 2254 habeas petition is DISMISSED WITHOUT

PREJUDICE;
S. Petitioner is DENIED issuance of a certificate of appealability; and
4. The Clerk shall send a copy of this Order to the parties.

Ww
DATED this \4{__ day of Sane. ~

JAMES L. ROBART
United States [District Judge

 

ORDER OF DISMISSAL- |

 
